EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J. Cho (Reg. No. 48,078) on August 26, 2022.
The application has been amended as follows: 
In the claims:

1. (Currently Amended) A one-pack composition that is liquid at room temperature, can be fixed by radiation and cured by heat, comprising: 
(A) an at least bifunctional epoxy-containing compound; 
(B) an at least bifunctional thiol; 
(C) a radiation-curable compound; 
(D) a photoinitiator; 
(E) a stabilizer blend that contains (E1) at least one sulfonyl isocyanate and (E2) 
(F) a nitrogen compound as an accelerator.  

2. (Currently Amended) The one-pack composition of claim 1, wherein (B) the at least bifunctional thiol comprises an ester-free thiol.

3. (Currently Amended) The one-pack composition of claim 1, wherein (E1) the at least one sulfonyl isocyanate comprises or consists of p-toluene sulfonyl isocyanate.

4. (Currently Amended) The one-pack composition of claim 1, wherein (E2) the at least one acid comprises or consists of an acidic phenol.

5. (Currently Amended) The one-pack composition of claim 1, wherein (E) the stabilizer blend contains 0.01 to 1 wt% of (E1) the at least one sulfonyl isocyanate and 0.01 to 1 wt% of (E2) the at least one acid 

6. (Currently Amended) The one-pack composition of claim 1, wherein (C) the radiation-curable compound is present in a proportion of up to 50 wt%, based on a total weight of components (A) to (F).

7. (Currently Amended) The one-pack composition of claim 1, wherein (F) the nitrogen compound as an accelerator is a nitrogen compound that is solid at room temperature[[,]] and 

8. (Currently Amended) The one-pack composition of claim 1, wherein (F) the nitrogen compound as an accelerator comprises a photolatent base.

9. (Previously Presented) The one-pack composition of claim 1, wherein the composition has an increase in viscosity of less than 25% after storage for at least 24 h, at room temperature.

10. (Previously Presented) The one-pack composition of claim 1, wherein the composition completely cures at a temperature of 40 to 100 °C, within a period of up to 90 min.

11. (Currently Amended) The one-pack composition of claim 1, wherein the composition, based on a total weight of components (A) to (F), comprises 
(A) the at least bifunctional epoxy-containing compound; 
(B) the at least bifunctional thiol; 
up to 50 wt% of [[an]] (C) the radiation-curable compound, which comprises an at least bifunctional (meth)acrylate; 
(D) the photoinitiator; 
(E) the stabilizer blend containing 0.01 - 0.5 wt% of [[a]] (E1) the at least one sulfonyl isocyanate (E2) the at least one acid, which comprises at least one organic acid 
(F) the nitrogen compound as an accelerator, which is solid and is present in a in the one-pack composition; and 
(G) 0 to 90 wt% of fillers and 0.1 to 15 wt% of a thixotropic agent.

12. (Previously Presented) A method for bonding, casting, sealing and/or coating of substrates using the composition of claim 1, the method comprising:
a) dosing the composition onto a first substrate; 
b) irradiating the composition with actinic radiation; 
c) optionally supplying a second substrate prior to or after step b) to form a substrate composite, wherein the second substrate is brought into contact with the composition; and 
d) heat-curing the irradiated composition on at least one of the substrate or the substrate composite.

13. (Previously Presented) The method of claim 12, wherein the composition, after irradiation with actinic radiation, has a shear strength of at least 0.9 MPa.

14. (Currently Amended) The one-pack composition of claim 1, which is adapted for use as an adhesive or sealant for bonding, casting, sealing and/or coating of substrates.

15. (Previously Presented) The one-pack composition of claim 14, wherein the substrate is at least one of an optical, electronic, or optoelectronic part.

16. (Currently Amended) The one-pack composition of claim 1, wherein (B) the at least bifunctional thiol comprises a thiol-terminated isocyanurate.

17. (Currently Amended) The one-pack composition of claim 1, wherein (B) the at least bifunctional thiol comprises or consists of tris(3-mercaptopropyl)isocyanurate.

18. (Currently Amended) The one-pack composition of claim 1, wherein (E2) the at least one acid comprises or consists of pyrogallol.

19. (Currently Amended) The one-pack composition of claim 1, wherein (E) the stabilizer blend contains 0.01 to 0.5 wt% of (E1) the at least one sulfonyl isocyanate and 0.01 to 0.5 wt% of (E2) the at least one acid 

20. (Currently Amended) The one-pack composition of claim 1, wherein (C) the radiation-curable compound is present in a proportion of 10 to 50 wt%, based on a total weight of components (A) to (F).

21. (Currently Amended) The one-pack composition of claim 1, wherein (C) the radiation-curable compound comprises an at least bifunctional (meth)acrylate and is present in a proportion of 15 to 50 wt%, based on a total weight of components (A) to (F).

22. (Previously Presented) The one-pack composition of claim 1, wherein the composition has an increase in viscosity of less than 25% after storage for at least 72 h, at room temperature.

23. (Previously Presented) The one-pack composition of claim 1, wherein the composition completely cures at a temperature from 60 oC to 90 oC, within a period of up to 90 min. 5  


* * * * *
EXAMINER’S COMMENT
Pending Claims
Claims 1-23 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 14 under 35 U.S.C. 101 (directed to non-statutory subject matter) has been overcome by amendment.
The rejection of claims 2, 4-6, 9-11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.

Allowable Subject Matter
Claims 1-23 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
August 27, 2022